Citation Nr: 0007695	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether an apportionment of $90 of the veteran's improved 
disability pension should have been awarded on behalf of his 
children, [redacted] and [redacted].


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from May to October 1973.  

In a special apportionment decision dated in December 1997, 
the Department of Veterans Affairs (VA) Regional Office, 
Louisville, Kentucky, granted an apportionment of $90 per 
month effective in April 1997 to the veteran's former spouse 
[redacted], on behalf of their children, [redacted], born in 
July 1983 and [redacted] born in January 1986.  The veteran 
appealed from the decision granting an apportionment for his 
children.  A statement of the case was issued in May 1998 
with a copy thereof provided to [redacted] in accordance with 
contested claims procedures. The statement of the case 
contained a summary of the testimony provided by the veteran 
at a July 1997 regional office hearing.  In November 1998 the 
veteran and his current spouse, [redacted], testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration.  


REMAND

In June 1994 the veteran was awarded improved disability 
pension benefits commencing in September 1987.  His award 
included an additional allowance for his children.  His then 
wife [redacted] was later added as a dependent to the award.  

In June 1995 [redacted] submitted a claim for an apportionment of 
the veteran's improved disability pension benefits.  She 
indicated that the veteran had left in September 1994.  

In September 1995, [redacted] and the veteran each provided 
financial information to the regional office.  In a 
November 1995 special apportionment decision the claim for an 
apportionment of the veteran's improved disability pension 
was denied by the regional office.  The veteran and [redacted] 
were divorced in November 1995.  

In March 1997 [redacted] again submitted a claim for an 
apportionment of the veteran's improved disability pension 
benefits for two children in her custody.    

In April 1997, [redacted] provided financial information 
indicating that the monthly income of herself and the 
children, which included a son [redacted] by a former marriage, 
consisting of Supplemental Security Income, Social Security 
benefits, public assistance and food stamps was $1,306.  She 
listed monthly expenses totaling $1,100.

In May 1997, the veteran submitted a statement listing 
monthly expenses of $1,047.  He also provided a copy of a 
divorce decree reflecting that he would not make any direct 
child support payments to [redacted], because of the economic 
value of land which he had made available for her use.  That 
amount, as computed by the commissioner was $137.81 per 
month.  In addition to the economic value of the land, in 
lieu of child support, it was specified that [redacted] received 
Social Security benefits on behalf of the minor children.  

During the November 1998 Board hearing, the veteran 
maintained that an apportionment of his VA disability pension 
for his children was not warranted since under the terms of 
his divorce settlement, his former wife [redacted] was awarded 
Supplemental Security Income for his disabled son [redacted], 
and Social Security benefits for his daughter [redacted], as 
well as her own Social Security benefits and she was also 
eligible to receive aid to families with dependent children.  
The veteran maintained that he should receive the full amount 
of his VA benefits for expenses he incurred in connection 
with the implementation of his visitation rights with the 
children.  He also testified that he had given [redacted] a 
trailer that had been bought with nonmarital funds and she 
was residing in the trailer on his land where she had a right 
to remain until their youngest daughter turned 18, became 
emancipated or left school.  In addition to the economic 
value of the land his former wife also received Supplemental 
Security Income and Social Security benefits on behalf of the 
minor children of the marriage.  To the best of his knowledge 
she was also receiving aid to families with dependent 
children for his daughter.  The veteran claimed that his 
former spouse had an 18-year old son from a prior marriage 
living with her who had earned income and she also had a 
boyfriend living with her who had earned income.  The veteran 
testified that his income currently consisted entirely of his 
VA pension and his Social Security disability benefits.  

The Board notes that if a hearing is scheduled for any party 
to a simultaneously contested claim, any contesting claimant 
and their representative, if any, will be notified and 
afforded an opportunity to be present.  The appellant will be 
allowed to present opening testimony and argument and 
thereafter any other contesting party who wishes to do so may 
present testimony and argument.  The appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a).  In this case, the 
veteran's former spouse [redacted] was not notified of the 
November 1998 Board hearing and afforded an opportunity to be 
present.  Accordingly, the Board believes that she should be 
provided a copy of the transcript of that hearing and also 
advised of her right to request a hearing in connection with 
the appeal.  The Board also believes that additional 
financial information from the parties would be desirable and 
the case is accordingly REMANDED to the regional office for 
the following action:

1.  The veteran's former spouse [redacted] 
should be provided a transcript of the 
November 1998 Board hearing and provided 
an opportunity to present any 
comments/arguments with regard thereto.  
She should also be advised of her right 
to request a hearing in connection with 
the appeal.  If she requests a hearing, 
the veteran should be notified an 
afforded an opportunity to be present.

2. VA field examinations should be 
conducted for the purpose of obtaining 
information regarding the current income, 
expenses and assets of the veteran and 
his former spouse [redacted] and all 
individuals residing with them including 
the veteran's current spouse [redacted], 
[redacted]'s son [redacted] from a prior marriage, 
and any other member of either household.  
Any leads developed by the examiner 
should be followed to their logical 
conclusion.  The claims file, or at least 
a copy of this REMAND should be provided 
to any assigned field examiner for review 
prior to conducting the examination.  

3.  The veteran's appeal should then be 
reviewed by the regional office.  The 
veteran and his former spouse [redacted] 
should each be provided copies of a 
supplemental statement of the case 
setting out the additional evidence added 
to the record and the decision of the 
regional office, and be afforded the 
appropriate time in which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of either party 
until they receive further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action. 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).







